—Appeal by the de*596fendant from a judgment of the Supreme Court, Richmond County (Rienzi, J.), rendered October 31, 1996, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court should have granted his motion to withdraw his plea of guilty because it had failed to inform him that he faced increased punishment and would not be allowed to withdraw his plea if he failed to appear for sentencing is not preserved for appellate review, as he never moved to withdraw his plea on this ground (see, People v Brown, 242 AD2d 337). In any event, the claim is without merit, as the court sentenced the defendant to the originally-promised sentence (cf., People v Kazepis, 101 AD2d 816).
Because the court did not specify whether the defendant’s sentence on the instant crime was to run concurrently with or consecutively to the sentence imposed on the conviction of an unrelated crime in Pennsylvania, the sentence for the former must run consecutively to the sentence for the latter (see, Penal Law § 70.25 [4]; Cachoian v New York State Dept. of Corrections, 239 AD2d 118, 119; Matter of Rayborn v Coughlin, 202 AD2d 591).
The defendant’s remaining contention is without merit. Ritter, J. P., Friedmann, Feuerstein and Smith, JJ., concur.